Appeal by the Tax Commission of the City of New York from a final order in a consolidated certiorari proceeding to review the assessments of respondent’s property for the years 1942-43, 1943-44 and 1944-45, reducing the assessments to the valuations requested in the petition. Order reversed on the law and the facts, and the certiorari proceeding dismissed, with $50 costs and disbursements. Respondent did not sustain its burden of proving that the assessments were incorrect. Cars-well, Acting P. J., Johnston, Nolan and Sneed, JJ., concur; Adel, J., not voting.